Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/5/2019 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/562,117 in view of JP 2015108369. There is similar subject matter claimed (see below)
This is a provisional nonstatutory double patenting rejection.
The similar subject matter being:
a turbo fan unit fixed to the rotating shaft and rotated together with the rotating shaft; and

-    multiple fan blades arranged around the rotating shaft;
-    a shroud ring of an annular shape connected to a one-side blade end of each of the multiple fan blades, each of which is located on one side of an axial direction of the rotating shaft, wherein a fan-side air suction port through which air is sucked is formed in the shroud ring; and
-    an other-side side plate connected to each of other-side blade ends, each of which is located on the other side of the axial direction of the rotating shaft,
wherein the casing has a first casing member located on the one side of the axial direction with respect to the turbo fan unit, and a second casing member located on the other side of the axial direction with respect to the turbo fan unit,
wherein a casing-side air suction port is formed at an inside of the first casing member in a radial direction of the turbo fan unit, so that the air is sucked through the casing-side air suction port,
wherein a first opening-forming surface is formed on the other side of the first casing member in the axial direction, which is located at an outside of the multiple fan blades in the radial direction,

wherein an air blow-out passage is formed between the first opening-forming surface and the second opening-forming surface, through which the air blown out from blade passages respectively formed between neighboring fan blades flows.
117 fails to claim:
wherein one of the first casing member and the second casing member includes a first step portion having a first surface, a second step portion having a second surface, and a third step portion having a third surface,
wherein the first step portion, the second step portion and the third step portion are arranged in an order of the first step portion, the second step portion and the third step portion in a direction from an inside to an outside of the radial direction,
wherein each of the first surface, the second surface and the third surface forms a part of an outer surface of the one of the casing members and has a different position from one another in the axial direction,
wherein the second surface is located at a position closer than the first surface to the other one of the first casing member and the second casing member, and
wherein the third surface is located at a position closer than the second surface to the other one of the first casing member and the second casing member.

In the present embodiment, as shown in the cross-sectional view of FIG. 9, an example in which the configurations of the case side protruding portion 31b and the fan side protruding portion 22a are changed will be described. FIG. 9 is a drawing corresponding to FIG. 4 of the first embodiment, and the same or equivalent parts as in the first embodiment are denoted by the same reference numerals. This is the same in the following FIGS.
  Specifically, the case-side protrusion 31b and the fan-side protrusion 22a are both provided in a plurality (three in this embodiment), and each case-side protrusion is shown in the axial cross section of FIG. The diameter of the part 31b and the diameter of each fan side protrusion part 22a become large sequentially alternately. That is, the case side protrusions 31b and the fan side protrusions 22a are alternately arranged in the radial direction when viewed from the axial direction of the rotating shaft.
  As described above, the case-side protrusions 31b and the fan-side protrusions 22a of the present embodiment are arranged by alternately disposing the case-side protrusions 31b and the fan-side protrusions 22a facing each other in the radial direction. Constitutes a labyrinth seal structure in a gap space formed between the suction side surface 31 a of the case 30 and the upper surface side plate 22 of the centrifugal fan 20.
  Furthermore, in the present embodiment, as shown in FIG. 9, the clearance dimension δin between the suction side surface 31a and the upper surface side plate 22 on the 
  Therefore, when the centrifugal blower 10 of the present embodiment is operated, the seat air conditioner can perform the function of sucking the air in the passenger compartment as in the first embodiment.
  Furthermore, according to the centrifugal blower 10 of the present embodiment, the plurality of case-side protrusions 31b and the plurality of fan-side protrusions 22a are labyrinthed in a gap space formed between the suction side surface 31a and the upper surface side plate 22. Further, the gap dimension δin on the inner peripheral side (rotary shaft side) of the labyrinth seal is smaller than the gap dimension δout on the outer peripheral side.
  Therefore, the air blown out from the centrifugal fan 20 through the gap between the suction side surface 31a of the case 30 and the upper surface side plate 22 of the centrifugal fan 20 is effectively suppressed from flowing backward to the suction port 30a side. it can.
  Furthermore, in the centrifugal blower 10 of this embodiment, since the centrifugal fan 20 and the case 30 are not in direct contact, the sliding resistance between the centrifugal fan 20 and the case 30 can be suppressed. At this time, the inner peripheral side (rotating shaft side) of the centrifugal fan 20 is less displaced due to vibration or the 
  That is, also in the centrifugal blower 10 of the present embodiment, the air blown out from the centrifugal fan 20 is prevented from flowing back to the suction port 30a side of the case 30, and the axial power of the centrifugal fan 20 is increased. It is possible to achieve both suppression.
	In view of this disclosure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the centrifugal blower with the step portion taught by ‘369, with the centrifugal blower of the instant application, because the centrifugal fan is prevented from flowing back to the suction port and the axial power is also increased.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745